            Case 5:14-cv-00665-F Document 461 Filed 08/25/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA


 RICHARD GLOSSIP, et al.,                  )
                                           )
     Plaintiffs,                           )
                                           )
 -vs-                                      )     Case No. CIV-14-0665-F
                                           )
 RANDY CHANDLER, et al.,                   )
                                           )
     Defendants.                           )

                                       ORDER

          On April 28, 2021, the court suspended the deadlines for responses to any
motions filed by plaintiff Wade Lay until such time as the court directed otherwise.
Doc. no. 415. The court has now determined it would be beneficial for defendants
to respond to Mr. Lay’s filings at doc. nos. 457 (submission of alternative method of
execution), 458 (entitled as a notice of appeal as well as a motion to vacate judgment
against Lay), 459 and 460. Defendants are therefore DIRECTED to file a response
brief which addresses each of these documents, DUE twenty-one days from the date
of this order. Any reply brief Mr. Lay wishes to file is DUE fourteen days after the
filing of defendants’ response brief. Except for the filings by Mr. Lay addressed in
this order, the order which suspended briefing on Mr. Lay’s motions remains in
effect.
          IT IS SO ORDERED this 25th day of August, 2021.




14-0665p117.docx
